423 F.2d 680
Gerald F. KROONv.Lloyd R. MAXWELL and Caroline Maxwell v. MAXWELL SALES &ENGINEERING CO., a Delaware corporation, Sherman Car WashEquipment Company, a Michigan corporation and F. WilliamThacher, Jr. (Third-Party Defendants) F. William Thacher,Jr. and Sherman Car Wash Equipment Co., (Third-PartyDefendants), Appellants.
No. 18062.
United States Court of Appeals, Third Circuit.
Argued March 17, 1970.Decided March 25, 1970.

Harry A. Rutenberg, Rutenberg, Rutenberg, Rutenberg & Rutenberg, Philadelphia, Pa.  (Michael J. Rutenberg, Philadelphia, Pa. on the brief), for appellants.
Tom P. Monteverde, Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., for appellees.
Before McLAUGHLIN, FREEDMAN and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This case began as a suit by plaintiff against two of the signers of a promissory note.  The defendants filed a third party complaint against the other co-signers of the note.  After trial the district judge made findings of fact and entered judgment in favor of the plaintiff against the defendants on the note and in their favor as third party plaintiffs against Thacher and Sherman Car Wash Equipment Company for the amounts which the third party plaintiffs were required to pay to satisfy the plaintiff's judgment against them.1  These third party defendants have taken this appeal.


2
The findings of the district judge relating to the disputed factual issues are amply supported by the record and the conclusions of law which he applied are free from error.


3
The factual circumstances are extremely complicated and of interest only to the parties involved.  They are fully reviewed in the opinion of the district judge and no useful purpose would be served by elaborating them again.


4
The judgment of the district court will be affirmed.



1
 Kroon v. Maxwell, 297 F. Supp. 277 (E.D.Pa.1969)